Citation Nr: 0603977	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-34 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida

THE ISSUE

Entitlement to an initial compensable rating for a right 
thumb injury.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Katherine King-Walker








INTRODUCTION

The veteran's original claims file apparently has been lost.  
It has been re-built to the extent possible.  The veteran 
apparently had active service from September 1973 to January 
1975.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision, which granted service 
connection for the residuals of a right thumb injury and 
assigned a non-compensable evaluation effective from 
September 2003.  The veteran filed a notice of disagreement 
in January 2004, the RO issued a statement of the case in 
September 2004, and the veteran perfected his appeal in 
September 2004.

FINDINGS OF FACT

1.  On examination, the veteran was able to appose his thumb 
with all his fingertips. 

2.  There is arthritis present in the right thumb, productive 
of limitation of motion.  

3.  The right thumb injury has not resulted in frequent 
hospitalizations, or has markedly interfered with the 
veteran's employment.

CONCLUSION OF LAW

The criteria for a 10 percent rating for a right thumb injury 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2005); 38 
C.F.R. §§ 3.321(b)(1), 4.31, 4.40, 4.45, 4.471a, Diagnostic 
Codes 5003, 5228 (2005); Fenderson v. West, 12 Vet. App. 119 
(1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Board will first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice must be provided to a claimant before the 
initial unfavorable agency or original jurisdiction (AOJ) 
decision on a claim for VA benefits and must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

A September 2003 letter from the RO advised the veteran of 
the first, second and third elements required by Pellegrini 
II.  He has never been explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
However, he has effectively been notified of the need to 
provide such evidence.  For example, the September 2003 
letter explained VA's duty to assist and notify, and 
specifically asked the veteran to "send [the RO] any medical 
reports [he had]," and the veteran replied in an October 
2003 response letter that he had no additional evidence to 
provide.  In addition, a September 2004 statement of the case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes the "any evidence in the claimant's possession" 
language.  Likewise, as shown by his various pieces of 
correspondence, the veteran has actively participated in the 
claims process, and has shown his understanding of the need 
for VA to have all relevant evidence before it when making a 
determination.  

The Board notes that where VCAA notice has been provided as 
to an "upstream" element of a claim, additional VCAA notice 
is not required as to any "downstream" element of the 
claim, like initial evaluations or the effective date.  
VAOPGCPREC.  8-2003 (Dec. 22, 2003)(69 Fed. Reg. 25, 180) 
(If, in response to notice of its decision on a claim for 
which VA has already given 38 U.S.C.A. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
like disagreement with an initial rating, 38 U.S.C.A. § 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue).  With regard to the 
instant case, the Board finds that adequate 38 U.S.C.A. § 
5103(a) notice was provided as to the original claim for 
service connection for a right thumb injury, and as such, the 
initial evaluation issue on appeal falls within the exception 
for the applicability of 38 U.S.C.A. § 5103(a).  In any 
event, the September 2004 statement of the case fully advised 
the veteran of the criteria to establish entitlement to the 
benefit sought, the reasons for the denial, the evidence 
considered, and the VCAA regulations themselves. 

Under these circumstances, the Board is satisfied that VA's 
notice requirements have been met.  

As to VA's duty to assist, the veteran's VA and private 
treatment records are in the case file.  Two VA examinations 
were conducted, and their subsequent reports were reviewed. 

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran will not be prejudiced by the Board's adjudication of 
his claim.

II. Claim for higher rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Since the initial grant of service connection, the veteran's 
right thumb injury has been assigned a noncompensable rating 
under Diagnostic Code 5228.  There is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In an appeal of an initial rating, 
consideration must be given to "staged" ratings, i.e. 
disability ratings for separate periods of time based on the 
facts found.  Id. at 126.  The Board will thus consider 
entitlement to "staged ratings" with regard to this 
condition.

In a January 2004 statement, the veteran asserted that he is 
right handed.  A 10 percent rating is warranted for 
limitation of motion of the thumb with a gap of one to two 
inches between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 U.S.C.A. § 4.71a, 
Diagnostic Code 5228.  Where the schedule does not provide a 
zero percent rating for a diagnostic code (as in this case), 
a zero percent rating shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.
 
At a December 2003 examination, the veteran was able to 
appose his thumb pad with the tips of all his fingers.  Thus, 
since no gap was present, the veteran does not meet the 
criteria for a higher rating pursuant to Diagnostic Code 
5228.

The December 2003 VA examination report also reflected that 
through X-ray confirmation, the veteran had moderate 
degenerative changes in his right hand (degenerative 
arthritis), and the VA examiner concluded that this was a 
"maturation" of in-service treatment.  Presumably, this 
effected the joints of the right thumb.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion shown 
does not meet the schedular criteria for a compensable rating 
under the applicable diagnostic code for limitation of motion 
of the specific joint involved, a 10 percent rating will be 
assigned for each group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

For purposes of rating disability for arthritis, multiple 
involvements of the interphalangeal joints (such as those 
involved with the thumb) are considered groups of minor 
joints.  See 38. C.F.R. § 4.45(f).  Therefore, the Board will 
consider whether the veteran is entitled to a compensable 
rating due to arthritis of his right thumb.

Although there was no deformity or swelling noted during his 
December 2003 VA examination, the report did indicate that he 
was tender to palpitation of the first metacarpophalangeal 
joint, and that he moved his thumb with pain.  In light of 
this evidence and taking into consideration Diagnostic Code 
5003, the Board finds that a compensable rating is warranted 
for the right thumb disability.  This rating also takes into 
consideration the veteran's complaints of fatiguability, 
weakness, lack of endurance and incoordination (such as in 
complaints made in an August 2004 written statement).  See 38 
C.F.R. §§ 4.40, 4.45; see also De Luca v. Brown, 8 Vet. App. 
202 (1995).

The Board has also considered (as the RO did in its September 
2004 statement of the case) the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual (such as frequent hospitalizations 
or marked interference with employment), the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
The veteran states that his right thumb injury interferes 
with his job responsibilities in that he is unable to hold 
tools.  Yet the claims file is negative for corroborating 
evidence of this, such as letters or statements from his 
employer or co-workers indicating that the veteran has missed 
work days due to his right thumb injury or that he is 
otherwise unable to perform, or has difficulty performing his 
job responsibilities.  There is no evidence of frequent 
hospitalizations.  Moreover, the existing schedular ratings 
are already based upon the average impairment of earning 
capacity, and are intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of extraschedular ratings is simply not 
warranted.

In summary, the preponderance of the evidence reflects that 
an initial 10 percent rating, and no greater for any stage of 
this appeal for a right thumb injury is warranted.  


ORDER

An initial rating of 10 percent for a right thumb injury is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


